                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:11-CR-21-TAV-CCS-1
                                               )
DONALD RAY NANCE, JR.,                         )
                                               )
              Defendant.                       )


                                          ORDER

       Before the Court is defendant’s pro se motion for leave to file an out of time appeal

from this Court’s Judgment Order dismissing defendant’s § 2255 motion [Doc. 30].

Defendant states that it was several months before he received a copy of this Court’s

memorandum opinion [Doc. 27], and therefore asks for permission to file an out of time

appeal based on excusable neglect [Doc. 30].

       In its memorandum opinion denying defendant’s § 2255 motion, the Court

considered on the merits his arguments that the Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015) removed several of his predicate offenses from the

scope of 18 U.S.C. § 924(e)’s definition of “violent felony” [Doc. 27]. The Court found

that, notwithstanding the decision in Johnson, at least three of defendant’s prior convictions

still qualified as “violent felonies” under § 924(e), and therefore defendant failed to

demonstrate that his sentence was imposed in violation of the laws of the United States.

       Even if defendant’s untimeliness was excusable, he nevertheless cannot appeal for

lack of a certificate of appealability. A certificate of appealability will issue only when a
defendant makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). When a claim has been dismissed on the merits, a substantial showing is

made if jurists of reason would find the district court’s assessment of the constitutional

claims debatable or wrong, or if jurists could conclude the issues raised are adequate to

deserve further review. See Miller-El v. Cockrell, 537 U.S. 322, 327, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       The Court notes that in its Order denying defendant’s § 2255 it stated:

       The Court will CERTIFY any appeal from this action would not be taken in good
       faith and would be totally frivolous. Therefore, this Court will DENY Petitioner
       leave to proceed in forma pauperis on appeal. See Rule 24 of the Federal Rules of
       Appellate Procedure. Petitioner having failed to make a substantial showing of the
       denial of a constitutional right, a certificate of appealability SHALL NOT ISSUE.
       28 U.S.C. §2253; Rule 22 of the Federal Rules of Appellate Procedure.

[Doc. 27].

       Because this Court has already decided that defendant is unable to make a

substantial showing of the denial of a constitutional right based on the merits, his motion

for extension of time to file an appeal is DENIED. Should defendant wish to challenge

this Court’s ruling, or apply for leave to file a second § 2255 motion, those requests are

properly made to the Sixth Circuit. See 28 U.S.C. §§ 2244(b), 2253(c), 2255(h).

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            2
